CONCURRENCE & DISSENT LILLEHAUG, Justice (concurring in part, dissenting in part). I concur with the opinion of the court, and agree with the court of appeals, that the phrase ■ at issue in the exoneration-compensation statute, Minn. Stat. § 590.11, subd. l(l)(i) (2016) — “and the prosecutor dismissed the charges” — refers to a “legally impossible” act, and thus violates the Equal Protection Clause of the Fourteenth Amendment. The offending phrase would exclude from the compensation process some of the very Minnesotans the Legislature intended to benefit:- those whose judgments of conviction have been “vacated or reversed ... on grounds consistent with innocence.” Id. But I respectfully dissent because the court’s remedy for the unconstitutional phrase is no remedy at all. By severing not just the offending phrase, but also the entirety of subsection (i), the court excludes the innocent persons the Legislature intended to compensate. This severance has the hallmarks of a cleaver, rather than a scalpel. It defies the Legislature’s statutory instruction to the judiciary that we use a light touch when severing unconstitutional provisions, and thus damages the separatibn of powers. Indeed, the way the court’s opinion dismembers the statute causes a more significant equal-protection violation. The opinion creates two categories of exonerated persons, one eligible for compensation and one not eligible for compensation. Innocent persons exonerated by dismissal of the charges or the verdict at a new trial are still welcome to participate- in the compensation process. But innocent persons whose judgments of conviction have been reversed by the courts are shut out. This distinction is utterly irrational. I. The Legislature has told us what to do when we find unconstitutional language in a statute. Minnesota Statutes § 645.20 (2016) provides as follows: Unless there is a provision in the law that the provisions shall not be severa-ble, the provisions of all laws shall be severable. If any provision of a law is found to be unconstitutional and void, the remaining provisions of the law shall remain valid, unless the court finds the valid provisions of the law are so essentially and inseparably connected with, and so dependent upon, the void provisions that the court cannot presume the legislature would have enacted the remaining valid provisions without the void one; or unless the court finds the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent. The plain language of this statute1 makes clear that our duty is to sever as narrowly as possible. Our precedent recognizes as much: “When a court determines that a law is unconstitutional, it must invalidate only as much of the law as is necessary to eliminate the unconstitutionality.” State v. Shattuck, 704 N.W.2d 131, 143 (Minn. 2005); see also State v. Melchert-Dinkel, 844 N.W.2d 13, 24 (Minn. 2014) (“We ... attempt to retain as much of the original statute as possible while striking the portions that render the statute unconstitutional.”); Associated Builders & Contractors v. Ventura, 610 N.W.2d 293, 305 (Minn. 2000) (critiquing arguments advocating for the “draconian” result that an “entire law” be “declared unconstitutional,” and deciding to “proceed on a far less disruptive course of severing from the law the offending provision ... and preserving its other parts”). We sever narrowly not merely because the Legislature has instructed us to do so. We do so because it “does the least damage” to the law’s structure and better serves the “overriding purposes” of the law. Shattuck, 704 N.W.2d at 144-46; see State v. Chauvin, 723 N.W.2d 20, 25 (Minn. 2006) (agreeing with precedent where we opted for narrow severance to “do the least amount of damage to the statutory scheme”); see also State v. Ali, 855 N.W.2d 235, 254 (Minn. 2014) (opting for narrow severance and quoting Chauvin, 723 N.W.2d at 25). Moreover, narrow severance is consistent with our judicial role in a constitutional system of separated powers. As we recognized in Associated Builders, 610 N.W.2d at 305, “it could well be argued that” broad severance “would be overstepping our judicial bounds in disregard of the constitutional principle of separation of powers.” In Shattuck, we recognized our statutory-severance precedent as a “traditional, deferential approach.” 704 N.W.2d at 147; see also id. at 148 (Anderson, G. Barry, J., concurring in part, dissenting in part) (“Severability is an analytical tool designed to protect the separation of powers by preventing the court from substitution of its judgment for the judgment of the elected representatives of the people”). As section 645.20 directs, we sever more broadly only if one of two exceptions applies. First, we sever the entirety of a statutory section only “if we determine that the valid provisions ‘are so essentially and inseparably connected with, and so dependent upon, the void provisions’ that the Legislature would not have enacted the valid provisions without the voided language.” Melchert-Dinkel, 844 N.W.2d at 24 (quoting Shattuck, 704 N.W.2d at 143). Second, we sever the entirety of a statutory section if “the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with legislative intent.” Shattuck, 704 N.W.2d at 143 (quoting Minn. Stat. § 645.20). The opinion of the court relies on the first exception, asserting that an entire subsection in subdivision 1 of the statute must be severed because the Legislature intended to give prosecutors a “critical role” at this stage of the exoneration process. I disagree. II. The presumption of narrow severance is not overcome by the notion that this unconstitutional phrase is essentially and inseparably connected with, and dependent upon, the rest of subdivision l(l)(i), for four reasons. First, subdivision 1(1) is not a “stage” of the exoneration process; it is part of the definition of the word “exonerated.” The definition includes a legally meaningless phrase. By contrast, the same phrase as used in subdivision l(l)(ii) is not legally meaningless. This suggests an error in the drafting of subdivision l(l)(i). See City of Duluth v. Sarette, 283 N.W.2d 533, 537 (Minn. 1979) (narrowly severing “superfluous” unconstitutional statutory language). We should sever to correct that apparent error. Second, if the Legislature intended the prosecutor to have a significant role in exoneration compensation after a conviction is vacated or reversed, that role is well protected by the rest of the statute. The prosecutor has the opportunity and responsibility to respond to any “petition for an order declaring eligibility for compensation based on exoneration.” Minn. Stat. § 590.11, subd. 2 (2016). If tjae prosecutor joins the petition, that “conclusively establishes] eligibility for compensation.” Id., subd. 3(a) (2016). If the prosecutor declines to join the petition, the petitioner has the burden of proof on the issue of eligibility for compensation “based on the establishment of innocence.” Id., subd. 3(b) (2016). In any event, the prosecutor has “the right to present additional evidence,” file a “written statement,” and present oral argument “to support or refute the petition.” Id., subd. 4 (2016). Therefore, any concern that narrow severance would undermine the prosecutor’s role in exoneration compensation proceedings is unfounded. Our precedent counsels such narrow severance even when the Legislature has assigned a significant but unconstitutional role to a public official in a procepding. In Shattuck, we addressed a provision in the Minnesota Sentencing Guidelines that authorized “the district court to impose an upward durational departure based on the court’s own findings.” 704 N.W.2fl at 144. The Legislature gave the district court not only a critical role, but the ultimate role, in the procedure for upward durational departures. We concluded that the provision violated the Sixth Amendment right to trial by jury, and turned to consider how much of the Guidelines we should sever. Id. at 141. The State argued that “the Sentencing Guidelines would never have become law” without the district court’s ultimate role in the proceeding, and argued that we should instead sever “two provisions of the Sentencing -Guidelines that suffer from no constitutional infirmity” in order to preserve the district court’s role. Id. at 145, 147. We disagreed and instead severed only the unconstitutional language, namely, the district court’s authority to impose an upward durational departure based on its own findings. Id. at 146. By contrast, in Leiendecker v. Asian Women United of Minnesota, we saw good-reason, not present here, to sever more broadly. 895 N.W.2d 623, 687-38 (Minn. 2017). In Leiendecker, we held unconstitutional two clauses of Minn. Stat. § 554.02 (2016), which set forth the burden of proof and the judicial standard for dismissing a specific type of claim. Id. at 635-37. We further held that those clauses were “inseparable from the remainder of the section” because, without them, the' statute “provide[d] no procedure for courts to determine” whether the claim should be dismissed. Id. at 638. We therefore concluded that the entire section was unconstitutional as applied. Id. Unlike the statute in Leiendecker, and like the Guidelines in Shattuck, the exoneration-compensation process. is entirely functional after the unconstitutional, legally-impossible language is severed. Unlike Leiendecker, narrow severance leaves untouched the entirety of the 'procedure for compensation. Third, even if the unconstitutional requirement that “the prosecutor dismissed the charges” were “essentially and inseparably connected with” the.valid requirement that a court has “vacated or reversed a judgment of conviction on grounds consistent with- innocence”— which, as discussed above, it is not — the majority’s approach is still wrong. The statutory exception to the general severance direction requires, in addition, that the valid language be “dependent upon” the void language. Minn. Stat. § 645.20 (“[UJnless the court finds the valid provisions of the law are so essentially and inseparably connected with, and so dependent upon, the void provisions .,,. ” (emphasis added)); see Farnam v. Linden Hills Congregational Church, 276 Minn. 84, 149 N.W.2d 689, 696 (1967) (“[T]he conjunctive ‘and’ used in the exclusionary clause of the act requires concurrence of both grounds of exclusion and, had only one ground been intended to be required, the disjunctive ‘or’ would have been used.”). Here, it is self-evident that a court’s reversal of a conviction on grounds consistent with innocence is not dependent upon any action-the prosecutor might take thereafter. ’ In fact, the court’s action is plainly independent of any action by the prosecutor. Finally, by severing language that is fully constitutional, the court undermines the underlying purpose of the statute. The exoneration-compensation statute is remedial legislation. Cf. Current Tech. Concepts, Inc. v. Irie Enters., Inc., 530 N.W.2d 539, 543-44 (Minn. 1995) (“When engaging in statutory construction, we interpret remedial legislation broadly to better effectuate its purpose.”). Broad severance conflicts directly with the law’s overriding goal: to compensate exonerated persons for the liberty that they lost. Act of May 16, 2014, ch. 269, § 1, 2014 Minn. Laws 1020, 1020 (“An act relating to public safety; compensating exonerated persons; appropriating money .... ”). Tellingly, the title of the act was the Imprisonment and Exoneration Remedies Act. The court’s method of severance obliterates eligibility for compensation for an entire group for which the Legislature created a remedy: innocent persons whose convictions have been vacated or reversed. Indeed, the court’s decision perpetuates and exacerbates the equal-protection violation-that it could have remedied .narrowly. It is our “duty to construe-a statute or ordinance, if at all possible, in a way that is consistent with the constitution.” Sarette, 283 N,W.2d at 537 (emphasis added). The court’s severance discriminates between two classes of innocent people. Because subdivision l(l)(ii) remains intact, innocent people who received dismissal or acquittal after a new trial was ordered may be compensated. But because subdivision l(l)(i) has been severed, innocent people whose judgment of conviction was vacated or reversed cannot be compensated. Thus, the court’s “remedy” repeats and broadens the equal-protection violation, harming the very persons injured by the original violation. To summarize, I agree with the court, and with the court of appeals, that Minn. Stat. § 590.11, subd. l(l)(i), requires both that an appellate court has “vacated or reversed a judgment of conviction on grounds consistent with innocence and the prosecutor [has] dismissed the charges.” I also agree with the court, and with the court of appeals, that the requirement that “the prosecutor [has] dismissed the charges” violates the Equal Protection Clause of the Fourteenth Amendment. But I disagree with the court, and agree with the court of appeals, on the remedy. The correct statutory and constitutional remedy is to sever only the words “and the prosecutor dismissed the charges,” thereby maintaining eligibility for compensation for innocent persons whose convictions have been vacated or reversed. III. Because the opinion of the court severs the entirety of subdivision l(l)(i), the court does not decide one other issue in the case: whether the reversal of Back’s conviction was one “consistent with innocence” as those words are used in subdivision l(l)(i). Because I would not sever the phrase that includes the words “consistent with innocence,” I would decide that issue. Back’s petition for compensation is based on our reversal of her conviction for second-degree manslaughter. See State v. Back, 775 N.W.2d 866 (Minn. 2009). We held that Back'was not culpably negligent as a matter, of law because there was no evidence that- she had the necessary special relationship, or duty. Id. at 872. The question is whether that particular reversal was one “consistent with innocence.” In answering the question, the court of appeals accurately identified the legal definition of “innocence”: “[t]he absence of guilt; especially], freedom from guilt for a particular offense.” 883 N.W.2d at 620 (citation omitted). On the meaning of the phrase “consistent with innocence,” the court of appeals further observed that the phrase is ambiguous because it can mean either “in agreement with” or “not contradictory with.” Id. at 621. The court held that the reversal of Back’s conviction satisfied either definition. Id. at 622-23. For the purpose of this concurrence and dissent, I see no need to reach the question of whether the phrase is ambiguous. Instead, I agree with the court of appeals that, under either interpretation of the phrase, our reversal of Back’s conviction was consistent with innocence. In other words, I read our prior decision to say that Back was free from, or had an absence of, guilt for the offense of second-degree manslaughter. For these'reasons, I would affirm the decision of the court of appeals.  . The presumption that we sever narrowly was already well recognized when the Legislature passed section 645.20 in 1941. See Anderson v. Sullivan, 72 Minn. 126, 75 N.W. 8, 9-10 (1898) (stating that “while a part of the statute is unconstitutional, that fact does not authorize the courts to declare the remainder void also”).